                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

RICHARD GRAF MILLER,

        Plaintiff,

v.                                                        Case No. 18-11429

MICHAEL ERIC JOAQUIN and
FATHER AND SONS
COLLECTIBLES, INC.,

     Defendants.
__________________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S “RENEWED MOTION FOR
         JUDGMENT AS A MATTER OF LAW,” CONDITIONALLY GRANTING
      DEFENDANT’S “MOTION FOR NEW TRIAL,” AND GRANTING IN PART AND
     DENYING IN PART DEFENDANT’S “MOTION FOR RELIEF FROM JUDGMENT”

        Plaintiff Richard Graf Miller sues Defendants Michael Eric Joaquin and Father

and Sons Collectibles, Inc., (“Father and Sons”) for breach of contract, common law

conversion, statutory conversion, and fraud. A trial was held on these counts and the

jury found in favor of Miller and against Joaquin in the amount of $180,000. (ECF No.

40, PageID.391-93.) Joaquin moves for judgment nontwithstanding the verdict (“JNOV”)

and for a new trial. (ECF Nos. 54, 45) Joaquin also moves for sanctions and relief from

judgment due to Miller’s failure to sign answers to interrogatories. (ECF No. 52.) All

three motions have been fully briefed. (ECF Nos. 51, 53, 57-60.) The court finds a

hearing unnecessary. E.D. Mich. L.R. 7.1(f)(2). For the reasons provided below, the

court will grant Joaquin’s motion for JNOV. A new trial will be conditionally granted.

Finally, Miller will be sanctioned for his failure to sign answers to interrogatories.
                                   I. BACKGROUND

       Miller was a coin collector who owned hundreds of gold and silver coins. Miller

considered selling some of his coins. In February 2017, Miller met with Michael Joaquin

of Father and Sons Collectibles, Inc., to discuss the potential sale of at least 256 coins.

(ECF No. 47, PageID.493-94; ECF No. 42, PageID.405.) The exact number of coins

Miller offered is uncertain.

       Miller and Joaquin entered into an oral agreement. Joaquin listed the coins one

by one on a sheet of paper. (ECF No. 42, PageID.398-404.) The parties agreed that

Joaquin would take the coins and sell them to third parties, potentially at coin shows.

(ECF No. 47, PageID.546, 616-17.) Joaquin was to obtain fair market value for the

coins. (Id., PageID.547, 577.) For any sales, Miller would be entitled to 80% of the

proceeds while Joaquin would have a right to 20%. (Id.)

       Joaquin took possession of the coins and gave Miller a down payment of $5,000.

(Id., PageID.577, 547, 579.) Joaquin then sold the coins. (Id., PageID.620.) Joaquin

testified to receiving $18,000 for the coins, mostly from two companies, Eastern

Numismatics and Numismatics Unlimited, not from coin shows. (Id., PageID.620, 628.)

Miller and Joaquin dispute the amount of money Joaquin mailed to Miller after the sale

of the coins. (Id., PageID.605.) Joaquin claims he gave Miller a total of $15,000 in four

checks including the down payment. (Id.) Three check stubs were introduced into

evidence totaling $12,000. (ECF No. 43, PageID.406-08.) Nonetheless, Miller

maintained he received only $11,000. (ECF No. 47, PageID.546.)

       Miller filed suit in federal court in May 2018 against both Joaquin and Father and

Sons. (ECF No. 1.) Miller alleged that Joaquin’s actions constituted fraud, statutory



                                             2
conversion, common law conversion, breach of contract, and unjust enrichment. (Id.,

PageID.4-8.) Miller sought other equitable remedies as well. (Id.) A four-day trial was

held between May 27 and May 30, 2019. The jury returned a verdict in favor of Miller on

breach of contract, common law conversion, statutory conversion, and fraud. (ECF No.

40, PageID.391-93.) The jury found Joaquin personally liable on all these claims and

awarded Miller $180,000. (Id.) The jury marked on the verdict form that Father and Sons

was not liable for breach of contract, common law conversion, and statutory conversion.

(ECF No. 40, PageID.391-92.) The jury did not mark whether Father and Sons was

liable for fraud on the verdict form, but the jury foreman did announce only Joaquin

liable, as he did for the other claims, when rendering the verdict in court. (Id.; ECF No.

48, PageID.732-33.)

                                     II. STANDARDS

                                          A. JNOV

       In the Sixth Circuit, “a federal court sitting in diversity must apply the standard

for judgments as a matter of law of the state whose substantive law governs.”

Lindenberg v. Jackson Nat'l Life Ins. Co., 912 F.3d 348, 360 (6th Cir. 2018) (quoting

DXS, Inc. v. Siemens Med. Sys., Inc., 100 F.3d 462, 468 (6th Cir. 1996)). Miller brought

his suit under diversity jurisdiction. (ECF No. 1, PageID.2, ¶ 4-5.) Miller’s claims arise

under state law, the parties are diverse, and Miller alleged an amount in controversy

exceeding $75,000 in good faith. See Charvat v. GVN Michigan, Inc., 561 F.3d 623, 628

(6th Cir. 2009).

       Michigan’s JNOV functions in a very similar way to the federal system’s judgment

as a matter of law. See Fed. R. Civ. P. 50(b); Ford v. County of Grand Traverse, 535



                                              3
F.3d 483 (6th Cir. 2008). Under Michigan law, “a party may move to have [a] verdict and

judgment set aside, and to have judgment entered in the moving party’s favor.” Mich.

Ct. R. 2.610(A)(1). The court must “examine the testimony and all legitimate inferences

that may be drawn in the light most favorable to the plaintiff. If reasonable jurors could

honestly have reached different conclusions, the motion should be denied.” Matras v.

Amoco Oil Co., 424 Mich. 675, 681-82 (1986); see also Wiley v. Henry Ford Cottage

Hosp., 668 N.W.2d 402, 407 (Mich. Ct. App. 2003).

                                         B. New Trial

       “In a diversity case, the question of whether a new trial is to be granted is a

federal procedural question and is to be decided by reference to federal law.” J.C.

Wyckoff & Ass. V. Standard Fire Ins. Co., 936 F.2d 1474, 1487 n.20 (6th Cir. 1991)

(quoting Toth v. Yoder Co., 749 F.2d 1190, 1197 (6th Cir. 1984)).

       Under Federal Rule of Civil Procedure 59(a) “[a] court may, on motion, grant a

new trial on all or some of the issues . . . after a jury trial.” “[A] new trial is warranted

when a jury has reached a ‘seriously erroneous result’ as evidenced by: (1) the verdict

being against the weight of the evidence; (2) the damages being excessive; or (3) the

trial being unfair to the moving party in some fashion, i.e., the proceedings being

influenced by prejudice or bias.” Holmes v. City of Masillion, 78 F.3d 1041, 1045-46 (6th

Cir. 1996) (quoting Montgomery Ward & Co. v. Duncan, 311 U.S. 243, 251 (1940); CFE

Racing Prods., Inc. v. BMF Wheels, Inc., 793 F.3d 571, 584 (6th Cir. 2015).

                                       III. DISCUSSION

       Joaquin moves for judgment as a matter of law and a new trial on Joaquin’s

personal liability for breach of contract, Joaquin’s liability for conversion and fraud, and



                                                4
on the extent of damages the jury awarded Miller. Joaquin’s motion for judgment as a

matter of law will be construed as a motion for JNOV under Michigan law. See

Lindenberg, 912 F.3d at 360. Joaquin also seeks sanctions and relief from judgment for

Miller’s failure to provide signed answers to interrogatories. The court will address each

issue in turn.

                 A. Joaquin’s Personal Liability for Breach of Contract

       “An agent who contracts with a third party on behalf of a disclosed principal is

generally not liable to the third party in the absence of an express agreement to be held

liable.” Howard & Howard Attorneys P.L.L.C. v. Jabbour, 880 N.W.2d 1, 1 (Mich. Ct.

App. 2015) (citing Nat’l Trout Festival, Inc. v. Cannon, 189 N.W.2d 69, 70-71 (Mich. Ct.

App. 1971)). A principal is disclosed if “a party transacting with the principal’s agent has

notice that the agent is acting for the principal and notice of the principal’s identity.”

Penton Pub., Inc. v. Markey, 538 N.W.2d 104, 105 (Mich. Ct. App. 1995) (citing Dodge

v. Blood, 299 Mich. 364, 370 (1941)). “A characteristic of an agent is that he is a

business representative. His function is to bring about, modify, accept performance of,

or terminate contractual obligations between his principal and third persons,” to the

extent that the principal provides an agent with authority to do so. Uniprop, Inc. v.

Morganroth, 678 N.W.2d 638, 641 (Mich. Ct. App. 2004).

       Here, the evidence is overwhelming that Joaquin was acting as an agent to

Father and Sons when he made an oral contract with Miller to sell Miller’s coins. Even

drawing legitimate inferences in favor of Miller, no reasonable juror could find Joaquin

personally liable for a breach of contract. Matras, 424 Mich. at 681-82.




                                               5
       First, Miller was made aware of Joaquin’s status as agent to Father and Sons.

The indexing of the coins at issue were written, with the understanding and agreement

of Miller, on paper with the letterhead of Father and Sons. (ECF No. 42, PageID.398-

404; ECF No. 47, PageID.496, 544.) This list of coins served as the initial basis of the

contract. (ECF No. 47, PageID.496, 503, 545.) It listed the subject matter of the

contract, namely each coin Miller wished to sell, and Joaquin’s first attempt at providing

a valuation for the coins. (ECF No. 42, PageID.398-404.) Joaquin signed each page at

the bottom. (ECF No. 42, PageID.398-404.) Miller testified that Joaquin made the list

and presented it to Miller at the time of their negotiations. (ECF No. 47, PageID.545.). In

fact, Miller stated that “the only list I went off of [with regards to the coins at issue] was

the one that [Joaquin] provided me.” (Id.) If Miller was not already aware of Joaquin’s

business relationship from their contacts to arrange their in-person meeting in February

2017, Miller was certainly put on notice that Father and Sons existed as an entity and

that Joaquin was acting as agent for Father and Sons. Markey, 538 N.W.2d at 105.

       Second, Henry Benjamin, a close confidant of Miller who was deeply involved in

the creation of the contract, observed that Joaquin was acting as an agent of Father and

Sons. Benjamin hosted the negotiations, advising Miller and allowing the contract

discussions to take place in his office. (ECF No. 47, PageID.495.) Benjamin admitted

that he “helped negotiate the deal” and was “basically acting as [Miller’s] agent in [the]

transaction.” (Id., PageID.496, 507.) Given his extensive personal experience with the

contracting process, it is notable that when asked what he “under[stood] the relationship

[was] between [Joaquin] and Father [and] Sons,” Benjamin responded that “[Joaquin]

represented Father and Sons.” (Id., PageID.505.)



                                               6
       Third, all checks made payable to Miller for his coins were written from Father

and Sons, not Joaquin personally. (ECF No. 43, PageID.406-08.) After negotiations in

which major documents were written on Father and Sons’ paper and a knowledgeable

observer understood Joaquin to be representing Father and Sons, it was Father and

Sons who followed through with payment. Michigan law recognizes that the parties’

course of performance can assist the court in interpreting a contract. In cases where the

terms of a contract are ambiguous, “the practical interpretation given to [the] contract[]

by the parties . . . while engaged in their performance and before any controversy has

arisen concerning them, is one of the best indications of their true intent.” Klapp v.

United Ins. Group Agency, Inc., 468 Mich. 459, 479 (2003) (quoting People v. Mich. Ctr.

R. Co., 145 Mich. 140, 166 (1906)). Here, the course of performance strongly supports

the intent of Father and Sons and Miller to be bound by the contract. Father and Sons

delivered the money to Miller. This money served as the only real consideration in the

agreement for Miller’s coins. In response, Miller read the check, understood its

significance, and accepted the money. (See ECF No. 47, PageID.546-47.) Significantly,

this course of conduct began only hours after the formation of the contract when

Joaquin provided Miller with a down payment of $5,000, on a Father and Sons’ check.

(ECF No. 43, PageID.406; ECF No. 47, PageID.577, 547, 579.)

       Fourth, Joaquin provided uncontradicted testimony that he was acting on behalf

of Father and Sons throughout the course of his business interactions with Miller.

Joaquin claimed at trial that “all [his coin] business” is “[done] through Father [and]

Sons.” (ECF No. 47, PageID.593.). In contrast, Miller has presented no evidence to

contradict Joaquin or to otherwise subject this testimony to doubt. Miller himself never



                                              7
testified to any belief that he was contracting personally with Joaquin. In fact, Miller was

asked about Father and Sons only once. Miller was questioned about the terms of his

contract with Father and Sons and answered without disagreeing with the premise of

the question. (ECF No. 47, PageID.569-70.)

       The only substantive and factual argument the court can surmise from Miller in

favor of Joaquin’s personal liability is that Miller interacted with Joaquin when forming

the contract. However, when an agent such as Joaquin is negotiating on behalf of

Father and Sons, Father and Sons itself has no physical existence beyond that of its

agents. Uniprop, 678 N.W.2d at 641; Green v. Ziegelman, 873 N.W.2d 794, 803 (Mich.

Ct. App. 2015) (quoting Bruun v. Cook, 280 Mich. 484, 495 (1937)) (A corporation “is an

artificial being, invisible, intangible, and existing only in contemplation of law.”). The

evidence unambiguously points to Joaquin providing notice of the existence of Father

and Sons and his status as Father and Sons’ agent. Penton Pub., 538 N.W.2d at 105;

Howard & Howard, 880 N.W.2d at 1. No express agreement binding Joaquin personally

to the contract exists. Howard & Howard, 880 N.W.2d at 1.

       Given the substantial evidence that Miller entered into the contract with Father

and Sons and the total lack of evidence showing that Joaquin bound himself personally

as a contracting party, no reasonable juror could find Joaquin personally liable for

breach of contract. Matras, 424 Mich. at 681-82. Joaquin is entitled to JNOV. 1 Id.



1      Even if the court denied JNOV in favor of Joaquin, a new trial would be
necessary. See Mich. Ct. R. 2.610(C); Fed. R. Civ. P. 50(c). Joaquin’s personal liability
is “against the weight of the evidence.” Holmes, 78 F.3d at 1045-46. A jury verdict in
favor of personal liability, “compar[ing] the opposing proofs and weigh[ing] the
evidence,” could not “reasonable have been reached.” Conte v. Gen. Housewares
Corp., 215 F.3d 628, 637 (6th Cir. 2000). The court is not stepping into the shoes of the
jury and deciding credibility questions. Denhof v. City of Grand Rapids, 494 F.3d 534,
                                               8
                           B. Joaquin’s Liability for Conversion

       Common law conversion is defined as “any distinct act of dominion wrongfully

exerted over another’s property in denial or inconsistent with his rights therein.” Aroma

Wines & Equip, Inc. v. Columbian Distrib. Servs., Inc., 497 Mich. 337, 346 (2015)

(quoting Thoma v. Tracy Motor Sales, Inc., 360 Mich. 434, 438 (1960)). Statutory

conversion allows for recovery of treble damages “against a person who steals or

embezzles property or converts property to the . . . person’s own use.” Id. at 354

(quoting Mich. Comp. Laws § 600.2919a(1)(a)). Both claims are based in tort.

       Michigan law is well-established that parties cannot sue in tort over relationships

governed by contract. “If a relation exists that would give rise to a legal duty without

enforcing the contract promise itself, the tort action will lie, otherwise it will not.” Ulrich v.

Fed. Land Bank of St. Paul, 480 N.W.2d 910, 912 (Mich. Ct. App. 1991); see also

Brewster v. Martin Marietta Aluminum Sales, Inc., 378 N.W.2d 558, 569 (Mich. Ct. App.

1985) (“[P]laintiff’s cause of action arose from a breach of promise or the nonfeasance

of a contractual obligation and her action is in contract, not tort.”). If it were otherwise,

contractual obligations and all their limitations and scope of remedies would be

overridden. For instance, contracting parties would be held liable for “all consequential

damages arising from [a breach].” Hart v. Ludwig, 347 Mich. 559, 563 (1956). The

societal obligations of tort would then replace the private terms of a tailored agreement.

Such a result would undermine the very purpose of contracts, predictability and

managed expectations. Mill’s Pride, Inc. v. Continental Ins. Co., 300 F.3d 701, 705 (6th




543 (6th Cir. 2007). Instead, the evidence is one-sided and decisive, presenting no
material dispute.
                                                9
Cir. 2002) (“Prime objectives of contract law are to protect justified expectations of the

parties and to make it possible for them to foretell with accuracy what will be their rights

and liabilities under the contract.”).

       Thus, when a party to a contract can adequately resort to a remedy in contract

law, that party must be bound by the agreement into which she willingly entered.

However, if an opposing party’s action caused harm outside duties imposed in a

contract, no damage to the freedom of contract can be expected given that “a tort action

would lie without having recourse to the contract itself.” Hart, 347 Mich. at 565. Without

this notable exception, harms that arise out of behaviors initiated to perform a contract

would have no recourse at all.

       Here, Miller’s allegations of conversion are entirely covered by the obligations he

entered into through his contract with Father and Sons. Miller has no need to resort to

the tort remedies of conversion as all his damages can be adequately addressed

through a breach of contract claim.

       It is unclear on what Miller based his case for conversion, both for statutory and

common law conversion. Miller’s briefing for the current motions focuses on the law of a

conversion suit sounding in contract, not the facts of the case. Miller’s complaint

claimed that Joaquin had “converted [Miller’s] [coins]” and thus committed statutory

conversion. (ECF No. 1, PageID.5, ¶ 24.) This is a conclusory statement which provides

no basis to distinguish between Joaquin’s alleged breach of contract and conversion.

For common law conversion, Miller asserted that Defendants “refus[ed] to return the

coins and continu[ed] to possess [Miller’s] property.” (Id., PageID.6, ¶ 26.) However, it is

uncontested that the agreement between the parties was that Joaquin was to take



                                             10
possession of Miller’s coins and sell them. Miller was to receive money, not coins, in

return. Thus, the contractual terms Miller entered into required that Joaquin take

possession of Miller’s coins. If Joaquin did not actually sell the coins as he promised to

do (as an agent of Father and Sons), that is a breach of contract, not conversion. If

Miller claims that Joaquin kept money Miller was owed, which Miller does not make

explicit in his conversion claims, that too would be governed by contract. Furthermore, if

there were a theoretical contract term that required Joaquin to return any coins not sold,

that, again, would be governed by contract, not conversion.

       Miller appeared to repeat this unfounded logic at trial. Miller’s counsel argued

that “[i]f you believe that [Joaquin] had the coins on consignment and he disposed of

them without his permission, that would be conversion.” (ECF No. 47, PageID.477.)

Neither party contests the fact that Joaquin had the contractual right to have possession

of the coins and dispose of them through sale. (ECF No. 47, PageID.546, 616-17.)

Thus, Joaquin had permission to hold the coins. If Joaquin did not sell the coins in the

matter prescribed in the contract, perhaps by not selling the coins at a coin show, Miller

has an adequate remedy in a suit for breach.

       More strikingly, Miller’s counsel later maintained that the conversion occurred

“when [Joaquin] decided that he was going to sell the collectables without even notifying

my clients or an accounting for them and taking the money and using it for [Joaquin’s]

own benefit.” (ECF No. 48, PageID.683.) To the extent that Joaquin kept money that

was owed to Miller under the contract, namely 80% of any sale proceeds, Joaquin

violated contractual obligations and Miller can sue for breach. Any further claim that




                                            11
conversion somehow encompasses a mandatory duty to provide notice or records for

property lawfully in possession of another has no basis in the law.

       The court’s reasoning conforms to the findings of other Sixth Circuit courts that

have interpreted Michigan’s law of conversion. In Krause v. Stroh Brewery Co., 240

F.Supp.2d 632 (E.D. Mich. 2002), debtors sued their creditors for conversion resulting

from the seizure of the debtors’ assets as collateral when the creditor collected on a

loan. Given that the seizure occurred within the scope of a loan agreement, the court

dismissed the conversion claim “because [it] does not arise out of a separate and

distinct legal duty as does the contractual obligation.” Id. at 636.

       In Oak Street Funding, L.L.C. v. Ingram, 749 F.Supp.2d 568 (E.D. Mich. 2010),

the court also dismissed a conversion claim by a debtor against its creditor for the

creditor taking possession of collateral. The court there recognized that “a plaintiff may

not simply re-cast a contract claim as a tort claim where the plaintiff essentially seeks to

enforce the contractual arrangement.” Id. at 578.

       In Sudden Serv., Inc. v. Brockman Forklifts, Inc., 647 F.Supp.2d 811 (E.D. Mich.

2008), a parts supplier for forklifts sued its customer for conversion for failing to pay

amounts owed. There the court noted that “[the] [p]laintiff and [the] [d]efendant engaged

in the sale and purchase of goods according to an express contract” and dismissed the

claim as “aris[ing] from [a] breach of contract (and not the appropriation of specific funds

in violation of a separate legal duty).” Id. at 816.

       Lastly, in Llewellyn-Jones v. Metro Property Group, L.L.C., 22 F.Supp.3d 760

(E.D. Mich. 2014), the court dismissed a conversion claim against a property

management company for charging unnecessary repair fees and litigation costs. The



                                              12
court reasoned that “[i]f it were not for the parties’ management agreement, the

defendants would have had no legal obligation to make repairs or initiate legal

proceedings.” Id. at 789. Thus, the court found the suit governed by contract, not

conversion. Id.

       Thus, any claim the court is able to deduce from Miller’s cryptic arguments in

favor of conversion is not justified in the law. At best, Joaquin was under only a

contractual duty to obtain Miller’s coins, sell them at fair market value, and return 80%

of the proceeds to Miller. Ulrich, 480 N.W.2d at 912; Brewster, 378 N.W.2d at 569. (ECF

No. 47, PageID.546, 547, 577, 616-17.) If Joaquin failed to perform these duties, Miller’s

right to compensation is through breach alone, and not through a tort such as

conversion. Hart, 347 Mich. at 563.

       The court will grant JNOV in favor of Joaquin as to his liability for conversion. The

court bases its determination on the law of contract and conversion. To the extent there

are factual disputes which would require findings of fact, no reasonable juror could find

in favor of Miller for conversion. 2 Matras, 424 Mich. at 681-82.

                            C. Joaquin’s Liability for Fraud

       To prevail on a claim of fraud under Michigan law, a plaintiff must prove “(1) the

defendant made a material representation; (2) the representation was false; (3) when

the defendant made the representation, the defendant knew that it was false, or made it

recklessly, without knowledge of its truth as a positive assertion; (4) the defendant



2      The court will also conditionally grant Joaquin’s motion for new trial on the issue
of Joaquin’s liability for conversion. See Mich. Ct. R. 2.610(C); Fed. R. Civ. P. 50(c). A
“seriously erroneous result has occurred” as a verdict in favor of Miller on conversion is
“against the weight of the evidence.” Holmes, 78 F.3d at 1045-46. Thus, a new trial
would be necessary.
                                             13
made the representation with the intention that the plaintiff would act upon it; (5) the

plaintiff acted in reliance upon it; and (6) the plaintiff suffered damage.” M&D, Inc. v.

W.B. McConkey, 585 N.W.2d 33, 36 (Mich. Ct. App. 1998); Hi-Way Motor Co. v. Int’l

Harvester Co., 398 Mich. 330, 336 (1976). Fraud includes an elevated standard of

proof. A plaintiff must provide clear and convincing evidence that a fraud occurred.

Foodland Distribs. v. Al-Naimi, 559 N.W.2d 379, 382 (Mich. Ct. App. 1996); Hi-Way

Motor Co., 398 Mich. at 336.

       Fraud cannot be used to sue for future promises. Higgins v. Lawrence, 309

N.W.2d 194, 197 (Mich. Ct. App. 1981); Marrero v. McDonnell Douglas Capital Corp.,

505 N.W.2d 275, 279 (Mich. Ct. App. 1993); Cook v. Little Caesar Enter., 210 F.3d 653,

658 (6th Cir. 2000). Fraud is actionable only for false representations of past or existing

facts. Higgins, 309 N.W.2d at 197; Marrero, 505 N.W.2d at 279; Cook, 210 F.3d at 658.

“Future promises are contractual.” Hi-Way Motor Co., 398 Mich. at 336. If a plaintiff

wishes to sue for a defendant’s failure to abide by a promise, the plaintiff can resort to a

breach of contract claim. Furthermore, “a mere broken promise . . . is [not] evidence of

fraud.” Marrero, 505 N.W.2d at 279; Higgins, 309 N.W.2d at 197 (“[T]he fact that [an]

apparent promise was broken did not constitute fraud, nor was it evidence of fraud.”).

       Here, Miller’s allegations of fraud are generally stated and indistinguishable from

Joaquin’s alleged breach of contract. Miller’s complaint, strikingly conclusory given the

heightened pleading requirements for fraud, merely states that Joaquin made false

representations, Miller relied on the representations, and that Miller was harmed. Coffey

v. Foamex L.P., 2 F.3d 157, 161-62 (6th Cir. 1993) (citations removed) (“[P]laintiff, at a

minimum, [must] allege the time, place, and content of the alleged misrepresentations



                                             14
on which he or she relied; the fraudulent scheme; the fraudulent intent of the

defendants; and the injury resulting from the fraud.”). (ECF No. 1, PageID.4-5, ¶¶ 18-

21.) The factual allegations in support of Miller’s fraud claim include descriptions only of

Joaquin contracting with Miller and insinuations, not made explicit, that Joaquin did not

sell the coins or did not pay Miller what Miller was owed. (ECF No. 1, PageID.3-4, ¶¶ 8-

17.) These are purely contractual claims based on enforcement of future promises. In

fact, Miller relies on and cites to exactly the same facts for both his fraud and breach of

contract claims. (Id., PageID.4, ¶ 18; id., PageID.8, ¶ 39.) The best the court can glean

from Miller’s allegations is that Joaquin committed fraud by saying he would do

something (sell the coins and provide compensation to Miller), which Joaquin ended up

not doing. However, promising to do an act that is later not performed is not a “false

representation” actionable for fraud. Higgins, 309 N.W.2d at 197; Marrero, 505 N.W.2d

at 279; Cook, 210 F.3d at 658. If Miller wishes to collect compensation and enforce

terms of an agreement, he must do so through the limitations and contours of contract

law in a suit for breach.

       Miller’s arguments did not change at trial. Miller never supplemented or amended

his fraud claims to make them distinguishable from breach of contract. After review and

proposed alterations, the agreed jury instructions used at trial allowed for a claim of

fraud only if Miller proved that Joaquin misrepresented a material fact of “something

past or present.” (ECF No. 38, PageID.382-83.) The court repeated this instruction on

the record directly to the jury. (ECF No. 48, PageID.670.)

       At trial, Miller’s counsel was unclear as to what exactly Miller’s theory of fraud

was. When counsel did present substantive arguments, they all concerned actions



                                             15
Miller and Joaquin bargained for to form a contract, in line with Miller’s complaint. At one

point, counsel argued that fraud “[is] about deceit . . . [i]ts about misrepresentation ꟷ

misrepresenting the facts and what you plan on doing.” (ECF No. 47, PageID.478.) To

the contrary, general claims of fraud, as put forth by Miller’s complaint and described in

the jury instructions, unquestionably do not include statements of facts occurring in the

future. Counsel applied that law to Joaquin by claiming Joaquin “knew he wasn’t going

to coin shows.” (Id., PageID.479.) Just because Joaquin knew he was not going to coin

shows when he had previously contracted to do so does not mean that Joaquin

committed fraud. Acting so as to breach a contract is a breach of contract, it is not a

fraudulent misrepresentation of fact actionable under Michigan law. Higgins, 309

N.W.2d at 197; Marrero, 505 N.W.2d at 279; Cook, 210 F.3d at 658.

       At closing, Miller’s counsel argued “[Joaquin] was telling [Miller] things [Joaquin]

didn’t do,” again confirming that Miller conflated breach of contract with allegations of

fraud. (ECF No. 48, PageID.686.) Miller also seemed to misunderstand the fundamental

point of law that evidence of breach is not evidence of fraud. Marrero, 505 N.W.2d at

279; Higgins, 309 N.W.2d at 197. At one point in the trial, the court specifically asked

Miller’s counsel to clarify what the alleged misrepresentation was. (ECF No. 47,

PageID.645-46.) Counsel responded that Joaquin promised to sell the coins at coin

shows and at fair market value, all contractual terms. (Id.)

       Thus, none of the arguments for fraud presented to the jury were based on past

or present misstatement of facts. The legal structure in which the jury was asked to

decide the fraud claim, embodied in the jury instruction, limited the jury’s analysis to

past and present facts. (ECF No. 38, PageID.381-83.) From the beginning of the suit,



                                             16
Miller advanced a general claim of fraud based on alleged actions indistinguishable

from Joaquin’s alleged breach of contract. (ECF No. 1, PageID.4-5, ¶¶ 18-21.) Similar to

Miller’s claim for conversion, Miller cannot transfigure his contractual rights into a tort

claim. Miller exchanged future promises with Joaquin and must rely on contract

principles for redress. Contracts are purposefully designed to govern such disputes. It is

incumbent on a court to require that parties go through proper legal channels to resolve

commercial disputes. Only then can a court prevent the economic relations governed by

contract from “drown[ing] in a sea of tort.” Neibarger v. Universal Coop., Inc., 439 Mich.

512, 528 (1992).

       Miller’s arguments hint at a claim for fraudulent inducement or promissory fraud.

A fraudulent inducement claim avoids the general prohibition of litigating promises

through fraud. Hi-Way Motor Co., 398 Mich. at 338. However, to do so “a promise [must

be] made in bad faith without intention of performance.” Id. According to Black’s Law

Dictionary, “bad faith encompasses actions “not prompted by an honest mistake as to

one’s rights or duties, but by some interested or sinister motive.” Medley v. Canady, 337

N.W.2d 909, 913 (Mich. Ct. App. 1983). In a different legal context, the Michigan

Supreme Court defined “bad faith” as “arbitrary, reckless, indifferent or intentional

disregard of the interests of the person owed a duty.” Commercial Union Ins. v. Liberty

Mut. Ins., 426 Mich. 127, 136 (1986). To succeed on a fraud in the inducement claim, a

plaintiff must prove that “a party materially misrepresents future conduct under

circumstances in which the assertions may reasonably be expected to be relied upon

and are relied upon.” Samuel D. Begola Servs., Inc. v. Wild Bros., 534 N.W.2d 217, 219

(Mich. Ct. App. 1995) (citing Kefuss v. Whitley, 220 Mich. 67, 82-83 (1922)).



                                              17
       The problem is Miller never actually litigated this claim. Fraudulent inducement

was not included in Miller’s complaint. (ECF No. 1, PageID.4-5, ¶¶ 18-21.) It was not

explained, after consultations with the parties, in the jury instructions. (ECF No. 38,

PageID.381-83.) Nowhere in Miller’s complaint or arguments at trial are any references

to the nuances of this complex legal claim. Miller includes no mention of “the bad faith

exception” to the bar on fraud for future facts, the definition of “bad faith,” “inducement”

of any sort, or the elements of a valid fraudulent inducement claim. (ECF Nos. 1, 46-48.)

Nor did Miller previously address the challenging legal contours of the economic loss

doctrine, which allows a suit for fraudulent inducement only where “misrepresentations .

. . induce a buyer to enter a contract but . . . do not themselves constitute contract or

warranty terms subsequently breached by the seller,” given the need to protect the

viability of contract law. Huron Tool and Eng’g Co. v. Precision Consulting Servs. Inc.,

532 N.W.2d 541, 546 (Mich. Ct. App. 1995). (Id.) Where the fraudulent representations

are “indistinguishable from the terms of the contract . . . that [the] plaintiff alleges were

breached,” which appears to be the case here, no claim will lie in tort. Id.; General

Motors Corp. v. Alumi-Bunk, Inc., 482 Mich. 1080, 1080 (2008) (Young, J., concurring)

(“[T]here is no way to characterize these identical allegations as separate claims for

breach of contract and fraudulent inducement.”).

       The court will not do Miller’s job for him. In the American system of law, it is the

parties’ responsibility advance claims, arguments, issues, and defenses. Sanchez-

Llamas v. Oregon, 548 U.S. 331, 357 (2006) (“In our system . . . the responsibility for

failing to raise an issue generally rests with the parties themselves.”). This is especially

true for the plaintiff, who has the primary responsibility of using his or her judgment on



                                              18
which claims to bring in a lawsuit. Fed. R. Civ. P. 3, 8(a). The decisions as to what suits

to advance and issues to argue are strategic decisions that should be determined after

carefully weighing their potential success against costs, confusion, and other

considerations. Such decisions are not for the court to retrospectively make months

after the end of a trial.

       Thus, the court will not take it upon itself to unilaterally adopt a novel legal theory

on behalf of Miller, which may or may not be viable, which neither party addressed with

legal analysis or citation before the verdict was reached, and on which the jury was not

asked to deliberate. Notably, courts that have addressed fraudulent inducement and the

“bad faith exception” routinely do so only after that plaintiff has actually presented the

issue. Marrero, 505 N.W.2d at 279 (analyzing fraudulent inducement after the plaintiff

“sought to avoid the ‘present fact’ rule”); Higgins, 309 N.W.2d at 197 (considering “the

bad faith exception” after the plaintiff supported it); Hi-Way Motor Co., 398 Mich. at 337

(“Plaintiffs further contend that . . . [representations] fall within the ‘bad faith’

exception.”); Cook, 210 F.3d at 658 (rejecting a plaintiff’s argument for the “bad faith

exception”).

       It is true that Miller’s counsel recognized in his closing statements that “you can’t

make a false representation about the future.” (ECF No. 48, PageID.685.) He added

that a plaintiff may still recover if the plaintiff can “prove some intent that [the defendant]

. . . knew it was wrong when they said it.” (Id.) This off-the-cuff statement, potentially

indicating a claim for fraudulent inducement, lacked any substantial depth or legal

analysis. It is not enough to override the whole course of the litigation whereby Miller

asserted fraud generally and supported it with factual allegations indistinguishable from



                                                19
a breach of contract. Miller provided no basis for the court or, more importantly,

Defendants to believe he was advancing a fraudulent inducement claim. Without notice,

the court did not instruct the jury on the legal nuances of fraudulent inducement and

Defendants were not given an opportunity develop a case against it. The jury

instructions included no reference to fraudulent inducement as a claim, the bad faith

exception, the definition of bad faith, the elements of fraudulent inducement, or the

economic loss doctrine. (ECF No. 38, PageID.381-83.) Furthermore, the court made

clear to the jury that it should “apply the law that [the court] give[s] you in [jury]

instructions,” not law that is off-handedly mentioned by a party in closing arguments.

(ECF No. 48, PageID.655.) “Juries are presumed to follow the instructions they are

given.” United States v. Davis, 306 F.3d 398, 416 (6th Cir. 2002).

       Miller throws in the elements of fraudulent inducement in his response to

Joaquin’s motion for JNOV, but (oddly) not for Joaquin’s motion for new trial. (ECF No.

57, PageID.898.) Miller’s cursory argument, made over a month after the jury rendered

a verdict, is too little too late. A party cannot amend a complaint, modify jury

instructions, and effectively recast an entire claim after the jury has come to a decision.

See In re Ferro Corp. Derivative Litigation, 511 F.3d 611, 624 (6th Cir. 2008) (“Following

entry of final judgment, a party may not seek to amend their complaint without first

moving to alter, set aside or vacate judgment.”); Thompson v. Thompson, 935 F.2d 271

(Table), at *1 (6th Cir. 1991) (A party waives the right to challenge jury instructions “if he

does not object to the instructions tendered at trial.”). Nor does Miller formally ask to do

so.




                                               20
       The court will not wade into the depths of Miller’s murky trial arguments, most of

which are in conflict with existing law, and attempt to intuit an underlying legal theory for

fraudulent inducement based one quick reference at trial and briefing post-trial. The

claim presented to the jury was fraud for past or existing misrepresentation. The jury

instructions were in conformity with Michigan’s established law for fraud. The bulk of

Miller’s arguments at trial concerned Joaquin’s alleged actions constituting breach of

contract, not fraud as generally accepted under Michigan law.

       Thus, the jury erroneously found that Joaquin committed fraud. Miller presented

no evidence or any legitimate inference that Joaquin made a past or present

misstatement of fact, let alone clear and convincing evidence, as is required to prove

fraud. Matras, 424 Mich. at 681-82; Foodland Distribs., 559 N.W.2d at 382. Mere breach

of contract is not evidence of fraud and claims that are factually indistinguishable from

breach cannot sound in tort. Marrero, 505 N.W.2d at 279; Higgins, 309 N.W.2d at 197;

Huron Tool and Eng’g Co., 532 N.W.2d at 546. No reasonable juror could find Joaquin

liable and Joaquin’s motion for JNOV will be granted. 3 Matras, 424 Mich. at 681-82.

                                        D. Damages

       The court notes that evidence in support of an $180,000 damages award was

thin. For breach of contract, Miller may receive compensation to put him “in as good a

position as if the contract had been fully performed.” Corl v. Huron Castings, Inc., 450

Mich. 620, 625 (1996). The contract between Miller and Father and Sons entitled Miller




3      Further, the jury’s verdict on Miller’s fraud count was against the weight of
evidence that could not “reasonably have been reached.” Conte, 215 F.3d at 637. The
court will conditionally grant a new trial on the issue of Joaquin’s liability for fraud. See
Mich. Ct. R. 2.610(C); Fed. R. Civ. P. 50(c).
                                              21
to the fair market value of the coins. (ECF No. 47, PageID.547, 577.) Miller’s “injury”

under tort would also be the value of his coins. Sutter v. Biggs, 377 Mich. 80, 86 (1966).

Miller did not allege emotional or physical damages. (ECF No. 1, PageID.4-9.) $180,000

is substantial considering that Joaquin undeniably obtained only $18,000 from willing

institutional coin buyers. Huron Ridge L.P. v. Ypsilanti Tp., 737 N.W.2d 187, 197 (Mich.

Ct. App. 2007) (“Fair market value is the amount at which a willing buyer and willing

seller would arrive in an open and competitive market.”). (ECF No. 47, PageID.620.)

The only basis for a $180,000 verdict offered into evidence is Miller’s own valuation of

the coins during his testimony at trial. (ECF No. 47, PageID.564.) “The owner of

personal property is qualified to testify regarding the value of the property where the

testimony does not relate to sentimental, personal or subjective value to the owner.”

People v. Brown, 445 N.W.2d 801, 802-03 (Mich. Ct. App. 1989). However, as

described more fully below, Miller’s trial testimony will be stricken from the record. Thus,

the jury would have had no reasonable basis for finding Joaquin liable for $180,000 and

JNOV could be granted on the issue of damages alone. Matras, 424 Mich. at 681-82.

       Further, there is “reasonable probability” that statements made by Miller’s

counsel at trial, including asking the jury to “send . . . a message,” questioning the jury

“if it was your grandfather or father, would you trust them in the hands of Mr.

Joaquin[?],” mentioning that Miller “is in pain all the time, can’t walk, can hardly get in

the courtroom,” and labeling Joaquin as a New York “slickster,” amongst other improper

comments, were designed to, and did, exert undue and prejudicial influence on the jury.

Balsley v. LFP, Inc., 691 F.3d 747, 761 (6th Cir. 2012); see United States v. Solivan,

937 F.2d 1146, 1150 (6th Cir. 1991) (finding a “send a message” argument to be “a



                                             22
single misstep so destructive to defendant’s right to a fair trial that it constitutes

reversable error”); Johnson v. Howard, 24 Fed. App’x 480, 487 (6th Cir. 2001)

(reasoning that similar “Golden Rule” arguments, whereby a jury is asked to put

themselves in the emotional state of mind of party effected by harmful conduct, are

“universally condemned . . . as improper because they invite decision based on bias

and prejudice rather than consideration of facts”). (ECF No. 48, PageID.687, 686, 684.)

A new trial on damages would be necessary, at a minimum. Balsley, 691 F.3d at 761;

Holmes, 78 F.3d at 1045-46. Nonetheless, due to the court’s findings on JNOV as to

liability, a separate ruling on damages is unnecessary.

             E. Miller’s Failure to Provide Signed Interrogatory Answers

       The last issue arose on September 7, 2018, when Defendants served Miller with

discovery requests, which included a set of interrogatories. (ECF No. 13-1.) Miller

refused to respond. Defendants moved to compel discovery on October 31, 2018 and

the court granted the motion. (ECF Nos. 13, 15.) In its order, the court noted that

“[Miller] failed to provide responses to Defendants’ . . . discovery requests, which were

due on October 8, 2018, and despite later agreeing to do so by October 26, 2018, failed

again.” (ECF No. 15, PageID.101.) The court specifically directed that Miller “produce

complete responses to [the requests] . . . by Wednesday, November 14, 2018.” (ECF

No. 15, PageID.102.) The court noted that this ruling was orally communicated to

Miller’s counsel at a status conference. (Id., PageID.101.) Defendants informed the

court in April 2019 that, although Miller had responded to the interrogatories, they were

“unverified and included several improper answers.” (ECF No. 20, PageID.241.) The

court noted this deficiency in yet another order on April 26, 2019. (Id.)



                                              23
       Instead of complying with the court’s unambiguous orders, Miller’s interrogatory

responses did not include Miller’s signature. (ECF No. 19-1, PageID.150-51.) The

answers provided to Defendants contained only a signature of Defense counsel who

originally sent over the discovery requests, absent-mindedly copied by Miller’s counsel

without a second thought or due diligence. (Id.) The Federal Rules of Civil Procedure

are clear. “The person who makes the answers [to interrogatories] must sign them.”

Fed. R. Civ. P. 33(b)(5). Without a signature, Miller did not answer Defendants’

interrogatories.

       Miller’s response also included answers that avoided questions or did not

address them at all. When Miller was asked to identify written statements from persons

claiming to have knowledge of the facts of the case, Miller responded: “None at this time

worth producing.” (ECF No. 19-1, PageID.140.) When asked to identify phone calls

referred to in Miller’s complaint, Miller answered: “Reviewing phone records to get exact

dates.” (Id., PageID.148.) Miller was required by law to provide “full and complete

responses.” Barron v. Univ. of Mich., 613 Fed. App’x 480, 484 (6th Cir. 2015). If Miller

wished to object, he could have done so. Instead, he chose to file incomplete and

unhelpful answers that gave Defendants little ability to respond and build their case.

Bass v. Jostens, Inc., 71 F.3d 237, 242 (6th Cir. 1995) (refusal to “completely answer

interrogatories . . . prevented defendant from gathering evidence to support its

defense.”). As accurately described by a fellow district court in the Sixth Circuit,

“interrogatory answers must be responsive, full, complete and unevasive. Further, a

party may not defer answering or refuse to answer . . . by suggesting that the




                                             24
information may be forthcoming.” Jones-McNamara v. Holzer Health Systems, No. 2:13-

cv-616, 2014 WL 3563406, at *1 (S.D. Ohio July 18, 2014).

       Despite written orders of the court, Miller refused to provide adequate answers to

Defendants’ interrogatories before trial began. (ECF No. 46, PageID.434.) Defendants

had made Miller aware of his failure to comply with the court order several times. (ECF

No. 13, PageID.73; ECF No. 19, PageID.117-18; ECF No. 19-2, PageID.208 (Defense

counsel explicitly telling Miller at Miller’s deposition on February 15, 2019 that he had

failed to sign the interrogatories); ECF No. 22, PageID.248-50.) Defendants filed

another motion to compel four days before trial. (ECF No. 36.) The court held a motion

hearing and granted Defendants’ motion.

       Nonetheless, Defendants still did not have admissible interrogatory answers at

the start of trial. Defendants were forced yet again to resort to a motion to compel. (ECF

No. 46, PageID.433.) The court then expressly stated to Miller’s counsel, on the record

in open court, that “the answers to the interrogatories should be signed” and followed-up

by informing counsel that “[i]t is so ordered.” (ECF No. 46, PageID.435.) If Miller

somehow did not understand his responsibilities to sign and adequately answer

Defendants’ interrogatories, the court’s oral order, made directly to Miller’s attorney,

should have cleared away any and all doubt. Yet, amazingly, Defendants did not

receive a signed interrogatory before the jury verdict was reached. (ECF No. 52,

PageID.787; ECF No. 58, PageID.908.)

       The court will not go through the procedural vehicle of Federal Rule of Civil

Procedure 60(b)(3), as Joaquin requests, to grant Joaquin a relief from judgment. Rule

60(b)(3) allows the court to relieve a party from a judgment in cases of “fraud (whether



                                             25
previously called intrinsic or extrinsic), misrepresentation, or misconduct.” “The party

seeking relief . . . bears the burden of establishing the grounds for such relief by clear

and convincing evidence.” Info-Hold, Inc. v. Sound Merchandising, Inc., 538 F.3d 448,

454 (6th Cir. 2008). Joaquin did not demonstrate that Miller committed fraud or made a

misrepresentation, as opposed to disobeying court orders. Id.

       Similarly, “misconduct” is reserved for “a deliberate act that adversely impacted

the fairness of the . . . proceeding.” Travelers Cas. and Sur. Co. of Am. V. J.O.A. Const.

Co., Inc., 479 Fed. App’x 684, 693 (6th Cir. 2012). Although Miller’s improper behavior

prejudiced Joaquin, as discussed further below, Joaquin has not shown by “clear and

convincing evidence” that Miller acted deliberately to undermine the fairness of the

proceeding by failing to sign interrogatories. Id. Given the high burden of proof, the

strong public policy preference against relieving a party from a judgment, and the fact

that relief is almost always denied in cases where the alleged misconduct was litigated

(repeatedly) before judgment was entered, as it was here, the court will deny Joaquin’s

motion as to Rule 60(b)(3). Info-Hold, Inc., 538 F.3d at 454; Thurmond v. Wayne Cty.

Sheriff Dept., 564 Fed. App’x 823, 830 (6th Cir. 2014) (“Ordinarily, Rule 60(b) relief is

not available to remedy misconduct known to the movant before judgment [was]

entered,” especially when the misconduct was “persistently asserted as grounds for

relief and repeatedly addressed by the district court.”).

       Instead, the court will issue sanctions through Federal Rule of Civil Procedure

37. If a party “fails to obey an order to provide or permit discovery . . . the court . . . may

issue just orders.” Fed. R. Civ. P. 37(b)(2). In fact, the court can dismiss an action

where a “failure to cooperate with the court’s discovery order is . . . conscious and



                                              26
intentional.” Bass v. Jostens, Inc., 71 F.3d 237, 241 (6th Cir. 1995). After issuing a

written order eight months before trial, discussing the court’s order at a telephonic

conference, noting Miller’s failure to comply in a second order one month before trial,

issuing a third order four days before trial, and providing a final fourth oral order

immediately before trial began, the court finds enough evidence to prove an intentional

disregard for the court’s commands. Nonetheless, the court will resort to the less severe

sanction, tailored specifically to Miller’s violations: striking evidence of Miller’s testimony

from the record. The court has the authority to “prohibit[] the disobedient party . . . from

introducing designated matters in evidence.” Fed. R. Civ. P. 37(b)(2).

       First, the evidence requested by Defendants in the form of Miller’s interrogatory

answers would have been useful for Joaquin at trial. Freeland v. Amigo, 103 F.3d 1271,

1277 (6th Cir. 1997) (Courts consider “whether the adversary was prejudiced” in crafting

a sanction.). In Miller’s answers, he admits that any breach of contract occurred in

“conversations to [Father and Sons] collectables.” (ECF No. 19-1, PageID.143.) Joaquin

could have used this admission to cross-examine Miller and undermine the claim that

Joaquin contracted with Miller personally. If evidence showed that Miller considered his

commercial relationship to be with Father and Sons, the jury would have a weaker

basis, if any at all, for finding Joaquin personally liable. The jury specifically asked for

interrogatories while they were considering the outcome of the case during their

deliberations. (ECF No. 48, PageID.712.) Given that Miller had no interrogatories and

Miller denied Defendants the ability to present their own interrogatories, the court was

unable to satisfy the jury’s request. (Id., PageID.720.)




                                              27
       Second, both the court and Defendants made repeated attempts to get Miller to

properly answer Defendants’ interrogatories. Miller failed to do so, having been made

aware through his attorney and personally, months before trial. Freeland, 103 F.3d at

1277 (“[T]he party’s failure to cooperate in discovery . . . due to willfulness, bad faith, or

fault” is a factor to consider in sanctions.). (See ECF No. 15, PageID.102; ECF No. 19-

2, PageID.208.) Third, Miller was “warned that failure to cooperate could lead to . . .

sanction.” Id. The court’s oral order informed Miller’s counsel that failure to abide by the

directions of the court would mean that “[Miller] doesn’t testify.” (ECF No. 46,

PageID.435.) Finally, since Miller refused to abide by his discovery obligations to the

very end and throughout the trial, there is no “other effective alternative[] exist[ing] to

discipline [Miller] . . . and to avoid prejudice to [Joaquin].” Id. The court tried mightily to

get Miller to sign his answers through multiple orders and commands, yet Miller refused

to do so. At this late stage, after a verdict has been reached, the court finds no remedy

adequate beyond striking Miller’s trial testimony from the record.

       The court has granted JNOV in favor of Joaquin on all the counts of the verdict

rendered against Joaquin even considering Miller’s testimony. The removal of Miller’s

testimony, evidence central to any case Miller has, further bolsters the finding that no

reasonable jury could find Joaquin personally liable for breach of contract or find

Joaquin liable for conversion and fraud. Matras, 424 Mich. at 681-82 (discussing the

standard for JNOV); see also Conte, 215 F.3d at 637 (describing the standard for new

trial based on a verdict against the clear weight of the evidence).




                                               28
                                     IV. CONCLUSION

       Miller failed to present a valid claim that Joaquin personally contracted with

Miller. Joaquin cannot be held personally liable for breach of contract. The rights and

duties Miller seeks to enforce in this lawsuit arise entirely through an enforceable

contract. Miller makes no attempt to distinguish Joaquin’s behavior that caused breach

from that which caused tortious harm. Thus, Miller’s claim for conversion and fraud must

fail. Miller’s fraud claim must also fail because Miller failed to produce evidence of

misrepresentation of a past or present fact. Miller did not sue for fraudulent inducement

and the court will not amend, on its own, Miller’s claims after a verdict has been

reached. The court will grant Joaquin’s motion for JNOV and conditionally grant

Joaquin’s motion for a new trial. Further, Miller committed a blatant violation of the

court’s repeated discovery orders. Miller will be sanctioned in that his trial testimony will

be stricken from the record. Accordingly,

       IT IS ORDERED that Defendant Michael Eric Joaquin’s “Renewed Motion for

Judgment as a Matter of Law” (ECF No. 54) is GRANTED. JUDGMENT IS AWARDED

in favor of Joaquin and against Plaintiff Richard Graf Miller’s as to fraud (Count 1),

statutory conversion (Count 2), common law conversion (Count 3), and breach of

contract (Count 8).

       IT IS FURTHER ORDERED that Joaquin’s “Motion for New Trial” (ECF No. 45) is

CONDITIONALLY GRANTED.




                                             29
        Lastly, IT IS ORDERED that Joaquin’s “Motion for Relief from Judgment” (ECF

No. 52) is GRANTED IN PART and DENIED IN PART. Joaquin’s motion is GRANTED

as to sanctions and DENIED as to relief from judgment.

                                                          s/Robert H. Cleland               /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
Dated: December 17, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, December 17, 2019, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                   /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-11429.MILLER.JNOVandNewTrial.RMK2.docx




                                                     30
